Citation Nr: 0912464	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-01 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for coronary artery 
disease with ischemia, including as secondary to migraines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1971 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005, rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2005, a statement of the case was issued in January 2006, and 
a substantive appeal was received in January 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Preliminary review of the record reveals the need for further 
development before a decision may be made.  In regards to the 
Veteran's migraines, service treatment records show that the 
Veteran injured his head in a jeep accident in May 1972.  At 
that time, he reported that his head went through the jeep 
windshield and knocked him out for a short time.  The Veteran 
complained of headaches and was given aspirin.  The records 
show a diagnosis of status post concussion.  The record also 
contains evidence of a current diagnosis of migraines.  In 
addition, both the Veteran and his wife have submitted 
statements relating the continuity of the Veteran's 
symptomatology, including pain and other symptoms that are 
capable of lay observation.  As there is competent evidence 
of a current disability, evidence establishing that an event 
or injury occurred in service, an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service, but 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim, the Board has 
determined a VA examination is necessary to make a decision 
on the claim.  

It appears from the Veteran's statements that he is also 
claiming that there is some type of relationship between 
either his migraine headaches, or medicine (or failure to 
receive such medication) he takes for this disorder, and 
coronary artery disease.  This is a medical question, and in 
view of the fact that the service connection for migraine 
issue is being returned to the RO for further development, it 
is appropriate to defer the coronary artery issue until the 
migraine issue is developed and readjudicated at the RO.  

Finally, it is not clear whether the Veteran has been 
adequately furnished notice under 38 C.F.R. § 3.159 with 
regard to the secondary service connection theory he is 
advancing in connection with the coronary artery issue.  
Appropriate action is necessary in this regard. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran with 
proper notice under the Veterans Claims 
Assistance Act of 2000 regarding the 
secondary service connection theory he is 
advancing in connection with the coronary 
artery issue.

2.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of the claimed 
migraine headaches  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be 
accomplished.  The examiner should respond 
to the following:
		
As to any current migraine disability, 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that a migraine 
disability was manifested during the 
Veteran's active duty service.  Please 
address the Veteran's contention that 
his migraines are related to his in-
service May 1972 motor vehicle 
accident.

All opinions should provide a medical 
rationale for any conclusions.

3.  The RO should then review the expanded 
record and determine if service connection 
may be granted for migraine headaches.  

4.  If, and only if, service connection is 
granted for migraine headaches, the RO 
should then schedule the Veteran for an 
appropriate VA examination to ascertain 
whether the migraine headache disability, 
or medication taken for that disorder (or 
failure to receive medication for that 
disorder) proximately caused or aggravated 
coronary artery disease.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
tests deemed medically advisable should be 
accomplished.  The examiner should respond 
to the following:

As to any current migraine disability, 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that migraine 
headache disability, or medication taken 
for that disorder (or failure to receive 
medication for that disorder) proximately 
caused or aggravated any coronary artery 
disease.  

All opinions should provide a medical 
rationale for any conclusions.

5.  The RO should then determine if 
service connection is warranted for 
coronary artery disease.  Unless all 
benefits sought are granted, Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


